     Case: 1:15-cv-01036-CAB Doc #: 114 Filed: 09/24/19 1 of 1. PageID #: 583



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,            )               CASE NO.1:15CV1036
                                     )
                    Plaintiff,       )               JUDGE CHRISTOPHER A. BOYKO
                                     )
              vs.                    )
                                     )
$16,765.00 IN U.S. CURRENCY, ET AL., )               ORDER
                                     )
                    Defendants.      )

CHRISTOPHER A. BOYKO, J:

       On September 12, 2019, Counsel for Claimant Brandon K. Selvaggio filed a Motion to

Withdraw as Counsel of Record. (ECF # 98). Due to privilege issues, counsel was unable to

explain in a public filing the basis for the Motion. Therefore, the Court ordered Counsel to

submit for in camera inspection, via facsimile to the Court, a declaration describing the basis for

the Motion to Withdraw.

       Counsel timely submitted their explanation in camera. Having reviewed the submission,

the Court conditionally grants the Motion to Withdraw. Claimant Brandon K. Selvaggio is

ordered to obtain new counsel within thirty days of receipt of this Order or proceed pro se.

Counsel for Selvaggio are ordered to personally serve this Order on Selvaggio and file on the

Court’s docket no later than October 2, 2019, proof of service. Upon the filing of the proof of

service, the Court will grant the Motion to Withdraw.

       IT IS SO ORDERED.


DATED: September 24, 2019             s/Christopher A. Boyko
                                      CHRISTOPHER A. BOYKO
                                      United States District Judge
